Citation Nr: 1123694	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-48 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to plot or interment allowance.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1943 to July 1945.  He died in May 2009. The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), in which the appellant was awarded burial allowance in the amount of $300.00, but she was denied a plot allowance.  


FINDINGS OF FACT

1.  The Veteran died in May 2009.  

2.  The Veteran served on active duty and he was eligible for burial in a national cemetery, but prior to his death, he had purchased a private cemetery plot in which to be buried.

3.  The record does not show that appellant has used personal funds to pay for the plot or interment expenses.
 

CONCLUSION OF LAW

The criteria for entitlement to an allowance for plot or interment expenses have not been met. 38 U.S.C.A. § 2404(a) (2002); 38 C.F.R. §§ 3.1600(f), 3.1601-3.1610 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist 

VA has a duty to notify a claimant for VA benefits of information necessary to submit to complete and support a claim, and to assist claimant in the development of evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the law, and not the evidence is dispositive.  When the law, and not the underlying facts or development of the facts are dispositive in a matter, the duties to notify and assist can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

2.  Plot Allowance 

The appellant filed an application for burial benefits, to include a burial allowance and plot allowance in July 2009.  The RO awarded her $300.00 for burial allowance, and it denied the standard $300.00 additional allowance for plot because the evidence showed that the Veteran's cremains remained in the appellant's possession and had not been placed at the location of the decedent's choosing, a private cemetery plot.  

The appellant has submitted a receipt that shows that prior to his death, the Veteran purchased a plot in a private cemetery for $500.00.  The appellant reports that it will cost $448.00 to reopen the Veteran's plot in order to bury his cremains.  The appellant asserts that she only desires an amount of $148.00 (the cost to reopen the plot less the amount already paid by VA for burial expenses).  The appellant has not asserted nor does the evidence show that she has received an invoice, or used personal funds to pay, for the amount to reopen the Veteran's plot. 

VA will pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes.  According to the regulatory provisions regarding entitlement to a plot or interment allowance, a plot or interment allowance is payable subject to the following conditions: (i) the deceased Veteran is eligible for burial in a national cemetery; (ii) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f).  See also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).

Any person classified as a "Veteran" is eligible for burial in a national cemetery. 38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a). A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In this case, the appellant filed a timely claim for burial benefits in May 2009, only two months after the Veteran's death.  See 38 C.F.R. § 3.1601(a).  The Board notes that the Veteran served on active duty and thus was entitled to burial in a National Cemetery.  See 38 C.F.R. § 38.620.  The record also establishes that the Veteran was not buried at a national cemetery, and prior to his death, he purchased a plot in a private cemetery in Stratford, Connecticut.  38 C.F.R. § 3.1600(f).  

The appellant has not, however, submitted a valid receipt showing payment, or an invoice showing payment is required, for the reopening of the plot to bury the Veteran's remains.  The appellant has only submitted evidence regarding the funeral expenses ($4391)that she and her brother paid (for which VA provided $300 burial allowance towards).  There is no supporting evidence of record suggesting payment to reopen the plot has been made or even sought.  See 38 C.F.R. § 3.1601(b).  Rather, the appellant has reported that the Veteran's cremains are still within her possession and have not yet been buried in the Veteran's designated plot.  

Notably, the record does show that the Veteran purchased the specific space (i.e. plot) for his remains prior to his death.  He paid the $500.00 for the designated plot where his cremains are to be buried.  Further, since it was the Veteran and not the appellant who paid $500 for the plot, the amount already paid for the plot is not money for which she may be reimbursed.  Claims for burial benefits may be filed by the person who paid the expenses of the veteran's burial or provided such services.  38 C.F.R. § 3.1601(a)(1)(iii).  Here, there is no record that the appellant has used her personal funds to purchase the plot or to pay to have it opened in order to bury the Veteran's cremains.  

Therefore, it is undisputed that the requirements for plot allowance have not been met under 38 C.F.R. § 1600(f).  Since the law, and not the evidence, is dispositive in this case, as a matter of law a plot allowance is not warranted under 38 C.F.R. § 3.1600 (2009).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected plot or interment allowance is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


